Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2011-212

                                     NOVEMBER TERM, 2011

 Mary Riby-Williams                                    }    APPEALED FROM:
                                                       }
                                                       }
    v.                                                 }    Superior Court, Washington Unit,
                                                       }    Family Division
                                                       }
 Emmanuel Riby-Williams                                }    DOCKET NO. 46-3-11 Wnfa

                                                            Trial Judge: Howard E. Van
                                                            Benthuysen

                          In the above-entitled cause, the Clerk will enter:

       Defendant Emmanuel Riby-Williams appeals pro se from a superior court judgment
granting a final relief-from-abuse order in favor of plaintiff Mary Riby-Williams. We affirm.

        The record discloses that plaintiff filed a complaint for relief from abuse in early March
2011. The court issued a temporary order on March 6, and held a hearing on March 10, 2011.
Plaintiff testified that the parties, who were married, have three children, a girl who was ten
years old at the time, and two younger boys. She stated that she and her daughter went to a
friend’s on March 4, 2011, to spend some “mother and daughter” time, that defendant became
angry because he wanted their daughter at home with the other children, and that he went to the
friend’s house and pounded on the door—breaking the doorframe in the process—demanding his
daughter. The police were called, but no arrests were made. Plaintiff testified that later, after
they returned home, defendant became angry, choked her to the point where she could not
breathe, and punched her in the face. She stated that defendant has a temper, and that he has
abused her in the past. Defendant, who was represented by counsel, testified about the incident
in question, explaining that he disapproved of his daughter spending extensive time at the
friend’s house. He stated that he went to the house and became extremely worried when there
was no answer despite his sense that people were in the house, and that he knocked very hard to
be heard. Defendant denied that he later choked or hit plaintiff, and denied that he had ever hit
his wife, explaining that he was a teacher and always told his students and children to use their
words not their hands if they have an argument.

        At the conclusion of the hearing, the court found that defendant had threatened, choked,
and punched plaintiff, causing her pain, and granted the final relief-from-abuse order. The order
prohibited defendant from contacting plaintiff or coming within 500 feet of her residence or
place of employment, and provided for parent-child contact to be determined through subsequent
agreement. A subsequent order incorporated the parties’ agreement dividing child custody based
on the parties’ respective work schedules. Defendant later filed a motion for new trial, claiming
that his attorney had failed to provide adequate assistance in failing to cross-examine plaintiff,
adduce evidence that plaintiff had been violent in the past, and call other witnesses. Defendant’s
attorney filed an affidavit in support of the motion, stating that he was a personal friend of
defendant, that he was not experienced in this area of the law, and that he had not served
defendant well. The trial court denied the motion. This appeal followed.

        Defendant raises several issues that appear to go to the sufficiency of the evidence,
asserting that that there was no “concrete” evidence to support the judgment, that there was no
evidence as to whether plaintiff called the police or went to the hospital, and that the trial court
erred in ruling on the basis that defendant has a temper. Our review is limited. We review the
findings of the trial court in the light most favorable to the judgment, disregarding the effect of
modifying evidence, and will affirm the findings if supported by any credible evidence, and the
court’s conclusions if rationally supported by the findings. Coates v. Coates, 171 Vt. 519, 520
(2000) (mem.). Because the trial court is in the best position to assess the credibility of
witnesses, observe their demeanor, and weigh the evidence, we will not set aside the court’s
findings unless clearly erroneous. Begins v. Begins, 168 Vt. 298, 301 (1998). The trial court
here was thus entitled to credit plaintiff’s testimony, which clearly supported its finding that
defendant choked and hit plaintiff and caused her harm, and we therefore discern no basis to
disturb the order.

        Defendant also asserts that the court erred in denying his motion for new trial based on a
claim of ineffective assistance of counsel. The record discloses, however, that defendant—under
questioning by his attorney—testified extensively about the incident in question and his troubled
relationship with plaintiff. Defendant was thus afforded ample opportunity to set forth his
version of the events in question. Moreover, apart from the bare claim of prejudice, defendant
has not shown how cross-examination of plaintiff or other unnamed witnesses would have
altered the outcome. Accordingly, we find no error warranting reversal of the judgment.

                                             BY THE COURT:


                                             _______________________________________
                                             Paul L. Reiber, Chief Justice

                                             _______________________________________
                                             John A. Dooley, Associate Justice

                                             _______________________________________
                                             Brian L. Burgess, Associate Justice




                                                 2